DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the structures measuring properties of the liquid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Applicant argues that Litterst merely mentions the density may be measured, without stating a particular means. However, Applicant’s claim is silent regarding any particular means for measuring the compressibility or expandability of the liquid. Further, Litterst teaches detecting the status of a liquid substance inside the dosing pump by means of a microphone listening to the amount air that is present with the liquid and the pumps speed of operation (Fig. 8, Col. 12 & 13, lines 62-67 & 1-37, sensor detecting the status of liquid within pump). In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). MPEP § 2144.01. Here, one skilled in the art would 
Applicant argues that density is different than measuring compressibility or expandability of the fluid. However, this the Office is unconvinced, density of a substance is its mass per unit volume. As the mass increases within the pump volume, it relays a decrease in the compressibility of the fluid found therein (greater mass of a fluid is harder to compress). The claim does not state that a numerical value of the compressibility is obtained or any other exact measurement. Thus, a device able to measure that the compressibility has increased or decreased by measuring the density of the fluid covers the claimed limitations. The rationale to support a rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle. In re Soli, 317 F.2d 941, 137 USPQ 797 (CCPA 1963). MPEP § 2144.02.
Applicant argues that Boboltz and Litterst further fail to disclose the feature of claim 16 that “the controller being configured to select a shape and/or number of the openings of the valve to vary a set flow resistance” However, by rotating the valve of Boboltz, it inherently follows that a larger opening decreases flow resistance and decreasing that opening to zero implies increasing flow resistance. Here, Boboltz can set the opening between open and closed, thus controller varies the opening between total flow resistance and no flow resistance (Col. 5, lines 23-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 1, 6, 8-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litterst et al. (US Patent No. 7,631,788) and further in view of Boboltz (US Patent No. 8,813,793).
Re: Claim 1, Litterst discloses the claimed invention including assembly (3) for dispensing a liquid, comprising: 
a container (318) for holding a liquid, a pump (317), a valve (Col. 14, lines 14-18, valve), at least one dispense opening (328), a controller (316) to operate the pump to withdraw liquid from the container (Fig. 8, Col. 15, lines 7-11, computer operates pump to dispense) and to dispense liquid through the opening except expressly stating the controller operates the valve; However, Boboltz teaches a controller (26) to operate the pump and the valve to withdraw liquid from the container (Fig. 5, Col. 5, lines 23-26, computer operates pump and valve to dispense). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a controller able to control a valve as taught by Boboltz since such a modification would allow for greater automation throughout the device ensuring consistent dosing while reducing leakage within the system; 
means for measuring compressibility or expandability of the liquid during a stroke of the pump when the valve closes the pump (Col. 13, lines 55-65, means 
the controller establishes the information regarding the liquid (Col. 13, lines 51-65, controller establishes temperature, density) whether the liquid contains air based at least on the measured compressibility of the liquid (Col. 13, lines 51-65, the denser the liquid the less air found therein thus the less compressible it is, altering the pump movement for said liquid) 
Re: Claim 6, Litterst discloses the claimed invention including wherein the valve (6), in a further position, closes the pump (3) and wherein the controller (7) is arranged to establish whether the medium inside the pump (3) is compressible or expandable (Col. 13, lines 1-10; 51-65, controller listens for medium to be in the pump and arranged to establish compressibility).
Re: Claim 8, Litterst discloses the claimed invention including the controller comprises a memory programmed to purge the dispense opening(s) and the system (Col. 15, lines 23-32, controller has programmed memory for purging mode).
Re: Claim 9, Litterst discloses the claimed invention including the pump is a positive displacement pump (Col. 11, lines 59-62, positive displacement).
Re: Claim 10, Litterst discloses the claimed invention including a plurality of liquids, comprising a plurality of assemblies (Fig. 8, Col. 2, lines 43-48, Col. 5, lines 53-60, plurality of assemblies for different liquids).
Re: Claim 11, the device of Litterst recited in the rejection for claim 1 above is capable of performing the method of this claim.
Re: Claim 12, the device of Litterst recited in the rejection for claim 8 above is capable of performing the method of this claim.
Re: Claim 15, the device of Litterst recited in the rejection for claim 8 above is capable of performing the method of this claim.
Claims 1-4, 6-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boboltz (US Patent No. 8,813,793), and further in view of Litterst et al. (US Patent No. 7,631,788).
Re: Claim 1, Boboltz discloses the claimed invention including assembly (3) for dispensing a liquid, comprising: a container (32) for holding a liquid, a pump (42, 52, 54), a valve (48), at least one dispense opening (58), a controller (26) to operate the pump and the valve to withdraw liquid from the container (Fig. 5, Col. 5, lines 23-26, computer operates pump and valve to dispense) and to dispense liquid through the opening, the controller establishes the information regarding the liquid (Col. 5, lines 19-21, controller establishes paint color information automatically subsequent user selection) except for expressly stating said information relates to compressibility, expandability, and/or flow resistance of the liquid automatically. However, Litterst discloses a dispensing assembly for dispensing a liquid including a controller (316) and means for measuring compressibility of the liquid during a stroke of the pump when the valve closes the pump thus configured to establish whether the liquid contains air by measuring compressibility of the liquid (Fig. 8, Col. 13, lines 51-65, controller by measuring the amount of air in the fluid based on the temperature/density gathers the compressibility of the fluid, i.e. as the fluid becomes less dense the controller functions the pump accordingly).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a controller able to establish whether the liquid contains air by measuring the compressibility, expandability, and/or flow resistance of the liquid automatically as taught Litterst, since Litterst states in Col. 13, lines 57-65 that such a modification would allow the controller to continually to operate the pumps optimally for each individual fluid, thus maintaining the desired flow rate.
Re: Claim 2, Boboltz discloses the claimed invention including one further dispense opening (Depicted only the side of valve in Fig. 7), having a diameter different from a diameter of the first dispense opening (58), (Different sized openings depicted in Figs. 7 to 8) and wherein the controller is arranged to operate the pump and the valve to purge liquid from the pump to the container via the at least one further dispense opening (Col. 5, lines 39-41, controller purges).
Re: Claim 3, Boboltz discloses the claimed invention including the valve (6), in a first position, connects the container to the pump and, in a second or further position, connects the pump to the or a dispense opening (Depicted in Figs. 6-8).
Re: Claim 4, Boboltz discloses the claimed invention including the valve (6) comprises a rotatable valve member (15) and the dispense opening (23) is/are disposed in the valve member (Fig. 8, Col. 4, lines 33-35, opening in valve).
Re: Claim 6, Boboltz discloses the claimed invention including wherein the valve (6), in a further position, closes the pump (3) and wherein the controller (7) is arranged to establish whether the medium inside the pump (3) is compressible or expandable (Col. 5, lines 19-22, pump is closed to the environment, and the controller establishes what the medium is).
Re: Claim 7, Boboltz discloses the claimed invention including the valve comprises a plurality of different openings (depicted in Figs 7 & 8) and wherein the controller (7) is arranged to establish whether flow resistance in the liquid over the opening (Col. 5, lines 16-22, controller establishes the type of fluid that is in the container).
Re: Claim 8, Boboltz discloses the claimed invention including the controller comprises a memory programmed to purge the dispense opening(s) (Col. 5, lines 19-22, controller has programmed memory; Col. 39-44, purging).
Re: Claim 9, Boboltz discloses the claimed invention including the pump is a positive displacement pump (Col. 4, lines 16-23, positive displacement).
Re: Claim 10, Boboltz discloses the claimed invention including a plurality of liquids, comprising a plurality of assemblies (Fig. 9, Col. 2, lines 43-48, Col. 5, lines 53-60, plurality of assemblies for different paint colors).
Re: Claim 11, the device of Boboltz recited in the rejection for claim 1 above is capable of performing the method of this claim.
Re: Claim 12, the device of Boboltz recited in the rejection for claim 2 above is capable of performing the method of this claim.
Re: Claim 15, the device of Boboltz recited in the rejection for claim 8 above is capable of performing the method of this claim.
Re: Claim 16, Boboltz discloses the claimed invention including an assembly for dispensing a liquid, comprising: a container for holding a liquid; a pump; valve comprises a plurality of different openings (depicted in Figs 7 & 8) and wherein the controller (7) is arranged to establish whether flow resistance in the liquid over the 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a means for the controller for establishing flow resistance of a fluid as taught by Litterst, since Litterst states in column 13, lines 62-65 that such a modification allows the system to adjust the power supplied to the pump, thereby reducing the possibility of the pump stopping midway through a cycle due to undersupplying power, or overheating the pump due to oversupplying power.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boboltz (US Patent No. 8,813,793) and Litterst et al. (US Patent No. 7,631,788) as applied to claim 1 and 11 above, and further in view of Voskuil et al. (US Patent No. 6,811,058 herein after Voskuil).
Re: Claim 5 and 14, Boboltz discloses the claimed invention except for a plurality of dispense openings. However, Voskuil discloses a plurality of dispense openings within 120 degrees of rotation of one another and varying said openings between a pump (2) and the container (4), generating a flow of the liquid through different openings (23, 24) and establishing flow resistance in of the liquid ever through the different openings within 120 degrees of rotation from each other (Fig. 3, Col. 3, lines 30-33, Col. 4, lines 5-6, dispensing openings within 120 degrees).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include various openings between the pump and container as taught by Voskuil, since Voskuil states in column 1, lines 50-53 that such a modification includes one opening suitable for precision dispensing, whereas the other has a (relatively) large diameter for rapidly dispensing (relatively) large amounts, thus imparting a greater level of customizability for the user.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754